Citation Nr: 0532968	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-07 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an earlier effective date, prior to November 
29, 2001, for an increased rating of 10 percent for bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
January 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that assigned a 10 percent rating for 
bilateral hearing loss, effective from November 29, 2001.  

This matter was previously before the Board in April 2004 and 
February 2005 when it was remanded for additional 
development.  The required development actions have been 
completed, and the claim has returned to the Board for 
adjudication.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  A December 2000 rating action granted service connection 
for hearing loss and assigned a noncompensable initial 
evaluation effective from May 19, 2000.

2.  A request for an increased rating for bilateral hearing 
loss was received on November 29, 2001.

3.  Upon VA examination in September 2000, the veteran had 
Level III hearing in the right ear and Level III hearing in 
the left ear.

4.  Upon VA examination in January 2002, the veteran had 
Level IV hearing in the right ear and Level IV hearing in the 
left ear.

5.  The veteran's increased hearing loss disability was 
initially shown by VA examination dated in January 2002.


CONCLUSION OF LAW

An effective date prior to November 29, 2001, for the grant 
of a 10 percent rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 5103A, 5107, 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400(o) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Duty to notify

VA satisfied its duty to notify by means of a May 2005 letter 
from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the earlier effective date claim and of his and 
VA's respective duties for obtaining evidence.  Further, the 
VCAA notice letter issued in May 2005 explicitly asked the 
veteran to provide any evidence in his possession that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although proper notice was provided to the appellant 
after the initial adjudication in February 2002, the 
appellant has not been prejudiced thereby.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the appellant's claims 
files contain reports of post service VA treatment and 
examinations.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence to be associated with the record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claims.  Additionally, the record contains 
statements from the appellant, dated in August 2003 and May 
2004, stating that he has no further evidence to submit in 
support of his claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Hence, VA's duty to assist the veteran in the development of 
his claim has been satisfied.  



Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.151 (2005).  Any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155 (2005).

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).  
An exception to this rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred during the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that situation, the law provides that the effective date 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if the 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400(o)(2) (2005).

By a rating decision in December 2000, service connection for 
bilateral hearing loss was granted and assigned a 
noncompensable rating effective May 19, 2000.  Notice of that 
determination, and the veteran's appellate rights, were 
issued on December 13, 2000.  No appeal was taken therefrom, 
and that determination is final.  38 U.S.C.A. § 7105 (West 
2002).  On November 29, 2001, the VA received a statement 
from the appellant indicating that his service-connected 
bilateral hearing loss had worsened.  The Board observes that 
the November 29, 2001 statement was filed within the one-year 
period following the grant of service connection for hearing 
loss.  However, the language used expressly referenced a 
change in circumstances as the basis for his request for an 
increased rating.  It did not allege any deficiency in the 
prior December 2000 rating action.  As such, the document is 
not considered a notice of disagreement as to the initial 
rating assigned for bilateral hearing loss by the RO in 
December 2000.  38 C.F.R. §§ 20.200, 20.201, 20.300, 20.301, 
20.302 (2005).  However, even if the veteran's statement 
received on November 29, 2001 is considered a notice of 
disagreement as to the initial rating assigned, the 
disposition of the appeal is not altered, as discussed below.

The RO received the veteran's claim for service connection 
for hearing loss on May 19, 2000.  In September 2000, he was 
afforded a VA examination.  Audiometric studies at that time 
showed that pure tone thresholds, in decibels, were 15, 10, 
20 and 20 in the right ear, and 15, 15, 20, and 25 in the 
left ear, at 1000, 2000, 3000 and 4000 Hertz, respectively.  
Pure tone threshold levels averaged 16 decibels for the right 
ear and 19 decibels for the left ear.  Speech audiometry 
testing revealed speech recognition ability of 76 percent in 
the right ear and of 80 percent in the left ear.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second.  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  38 C.F.R. § 
4.85 Diagnostic Code 6100 (2005).   An examination for 
hearing impairment must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids. 38 C.F.R. § 4.85.  

On VA audiometric examination in September 2000, the clinical 
findings represented Level III hearing in the right ear, and 
Level III hearing in the left ear.  38 C.F.R. § 4.85(b) and 
(e), Tables VI, VII.  This resulted in the award of a 
noncompensable rating under Diagnostic Code 6100, which was 
assigned effective May 19, 2000, the date of the claim.

In a statement received on November 29, 2001, the veteran 
asserted that his hearing loss had worsened.  Audiometric 
studies in January 2002 showed that pure tone thresholds, in 
decibels, were 20, 20, 35, and 15 in the right ear; and 25, 
20, 30, and 20 in the left ear at 1000, 2000, 3000 and 4000 
Hertz, respectively.  Pure tone threshold levels averaged 23 
decibels for the right ear and 24 decibels for the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 70 percent in the right ear and of 70 percent in the left 
ear. 

The January 2002 VA examination demonstrated Level IV hearing 
in the right ear, and Level IV hearing in the left ear.  Id.  
This resulted in the award of a 10 percent rating under 
Diagnostic Code 6100, which was assigned effective November 
29, 2001, the date the RO received the veteran's claim for an 
increase. 

In considering whether the veteran was assigned the 
appropriate effective date for the award of a 10 percent 
rating for his bilateral hearing loss disability, the Board 
notes that it is appropriate to assign separate ratings for 
separate periods of time based on facts found, a practice 
known as staged ratings, when addressing the initial rating 
assigned for a disability after an award of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, for the purposes of this discussion, it does not 
matter whether the RO interpreted the November 2001 statement 
as a claim for an increase or as a notice of disagreement 
with the initial rating assigned.  The veteran is not 
entitled to an effective date prior to November 29, 2001, for 
the assignment of a 10 percent rating for his bilateral 
hearing loss disability.

The veteran's hearing loss disability did not meet the 
criteria for a compensable rating under Diagnostic Code 6100 
until the January 2002 VA examination.  The previous 
examination in September 2000 revealed a noncompensable 
hearing loss disability.  If the November 2001 statement was 
considered a notice of disagreement with the initial rating 
assigned, then the appropriate effective date for the 10 
percent rating would be January 10, 2002 because that was the 
first date it was factually ascertainable that an increase in 
the disability had occurred.  In fact, it is more 
advantageous to the veteran to interpret the statement as a 
new claim because he was assigned an effective date of 
November 29, 2001, i.e., the date of his claim.  Under the 
facts presented here, an earlier effective date may not be 
assigned.

Accordingly, the Board finds that the preponderance of the 
evidence is against veteran's claim for an effective date 
prior to November 29, 2001 for the grant of a 10 percent 
rating for bilateral hearing loss.


ORDER

An effective date prior to November 29, 2001, for the grant 
of a 10 percent rating for bilateral hearing loss is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


